


 

Exhibit 10.69

 

EMPLOYMENT AGREEMENT No 52/OIII-06

 

Moscow

 

07 November 2006

 


REPRESENTATIVE OFFICE OF CTC MEDIA, INC. (USA), HEREINAFTER REFERRED TO AS THE
“EMPLOYER”, REPRESENTED BY THE HEAD OF REPRESENTATIVE OFFICE MR. STANISLAV
ALEXANDROVICH GIKALO, ACTING PURSUANT TO THE REPRESENTATIVE OFFICE STATUE, ON
ONE SIDE AND MS. ANNA VALERIEVNA POUTKO REFERRED TO AS THE “EMPLOYEE”, ON THE
OTHER SIDE,  COLLECTIVELY REFERRED TO AS THE “PARTIES” ENTERED INTO THIS
EMPLOYMENT AGREEMENT, REFERRED TO AS THE “AGREEMENT”, AS FOLLOWS:


 

1. Subject of the Agreement

 

1.1.  Subject to the terms and conditions of this Agreement, the Employer hereby
agrees to employ the Employee, and the Employee hereby agrees to perform the
duties of Corporate Controller in the Finance department starting form
November 7, 2006.

 

1.2.  This Agreement regulates the rights and obligations of the Employer and
the Employee

 

1.3.  Work hereunder shall be the primary place of employment for the Employee.

 

2. Term of the Agreement

 

2.1   The Agreement has an unlimited term and shall continue until it is
terminated by one of the Parties.

 

3. Rights and Obligations of the Parties

 

3.1   The Employee shall have all rights granted under the Labor Code of Russian
Federation.

 

3.2   The Employee shall perform the duties, as prescribed by this Agreement,
job description, resolutions, orders and regulations of the Employer, and
applicable law of Russian Federation.

 

3.3   During the term of the Agreement the Employee shall perform his duties
based on this Agreement in good faith, devote all professional capacity for
employment with the Employee and not render any professional services under any
agreement or arrangement without concurring on that with the Employer first.

 

3.4   The Employee shall comply with in-house work regulations of the Employer.

 

3.5   The Employee shall notify the Employer immediately of any changes in his
personal details, which are or may be required by the Employer in connection
with the Employee’s performance of his duties (passport number, address of
registration and residency, phone number, marital status, changes in last name,
education, etc)

 

3.6   The Employee during the term of the Agreement and after its termination
shall refrain from disclosing to any third parties without written consent from
the Employer any confidential information which may have become known to him in
the course of employment by the Employer, business documentation and any
documentation containing notice “For business use only”, personal information
about other employees including but not limited to information about the
Employee’s compensation and compensation of other employees.

 

--------------------------------------------------------------------------------


 

(The information that is considered proprietary represents
scientific-and-technical, technological, production, finance and economic
information, or any other information, including secrets of production (the
know-how), as defined by the Proprietary Information Provision of the Employer,
that have actual or potential commercial value in case of disclosure of such
information to the third parties, and the access to which is limited by the
Employer in accordance with the Proprietary Information Provision).

 

3.7   In case of violation of the obligations described in 3.6 herein, the
Employee has the material and disciplinary implication to the point of
termination of the employment in accordance with the law of Russian Federation.

 

3.8   Upon termination of this Agreement, the Employee shall return with no
delay to the Employer any property given to the Employee for use in connection
with the performance of his duties including written correspondence,  records,
information stored electronically, etc.

 

3.9   The Employer shall:

 

a)     ensure such working conditions for the Employee as are necessary to
enable him to perform his duties hereunder;

 

b)    carry out other responsibilities, as provided by the Labor Code and other
applicable laws,  ensure work safety conditions, consistent with applicable work
safety and health requirements;

 

c)     timely pay the Employee salary as set forth by this Agreement.

 

4. Compensation

 

4.1   In consideration of his services hereunder, the Employee shall receive a
monthly base salary of 255881 rubles 71 kopeek (Two hundred fifty five thousand
eight hundred eighty one rubles 71 kopeek). The Employer pays out the monthly
salary in rubles.

 

4.2   The salary shall be paid not later than the 5 day after the month that
such salary relates to.

 

4.3   If the pay day coincides with a holiday or week-end day, the salary shall
be paid one day before that.

 

4.4   The Employer shall, acting at its own discretion, pay an annual bonus to
the Employee. The amount of such annual bonus shall be determined by the
Employer (Management of the Company) and in accordance with the Provision for
performance based bonus.

 

4.5   The Employer shall make all necessary tax deductions from the Employee’s
salary in accordance with the law of Russian Federation.

 

4.6   The compensation of the Employee can be changed in agreements of both
Parties.

 

4.7   All travel expenses and other ordinary and necessary business expenses
incurred by the Employee in connection with the performance of his duties shall
be reimbursed by the Employer in accordance with applicable Russian law and
Regulations and internal policies of the Employer.

 

5. Work and Off Work Time

 

5.1   The Employee shall work regular work hours (40 hours a week) in accordance
with the applicable law and internal Practices and Procedures.

 

5.2   The Employee shall be entitled to 28 (twenty eight) calendar days of
annual paid vacations.

 

--------------------------------------------------------------------------------


 

5.3

 

The Employee may also take unpaid vacations of short duration. It is up to the
management to determine whether such vacations and of what duration can be taken
in accordance with the Russian labor law

 

 

 

6. Intellectual property

 

 

 

6.1

 

The Employer shall acquire exclusive rights to the product of creative and other
intellectual activity of the Employee, developed as part of performance of
his/her regular work duties hereunder.

 

 

 

7. Sick Leave Absence

 

 

 

7.1

 

If the Employee cannot work because of sickness or incident, he/she shall advise
the Employer of such sickness or incident as soon as possible after commencement
of the sickness, specifying the expected duration and shall submit a medical
certificate (sickness certificate).

 

 

 

7.2

 

The Employee acknowledges that the delay in informing on sickness or incident
may result in the sickness allowance payments being delayed for the respective
number of days.

 

 

 

8. Social Insurance and Social Security

 

 

 

8.1

 

For the duration of this Agreement the Employee shall be entitled to medical
insurance up to the amount of 300 (Three Hundred) US Dollars. The Employee may
choose a more expensive medical insurance policy. If this is the case, the
difference between the price of the policy and the above amount covered by the
Employer shall be compensated by the Employee to the Employer. The insurance
company shall be as chosen in accordance with the Employer’s policies.

 

 

 

9. Termination of the Agreement

 

 

 

9.1

 

This Employment Agreement may be terminated at any time by mutual agreement of
the Parties.

 

 

 

9.2

 

The Employer may discharge the Employee, including before the expiry of the term
of the Agreement in cases and subject to compliance with the procedure, provided
under applicable law.

 

 

 

9.3

 

The Employee may terminate this Agreement upon his/her initiative before the
expiry of its term, subject to at least two weeks’ notice to the Employer.

 

 

 

10. Miscellaneous

 

 

 

10.1

 

This Agreement represents the full agreement between the Parties as of the date
thereof, and shall substitute all previous verbal agreements, which shall be
null and void.

 

 

 

10.2

 

Any amendment to this Agreement shall only be effective, if made in writing and
executed by both Parties.

 

 

 

10.3

 

If any dispute arises between the Parties it shall be resolved by direct
negotiations between the Parties.

 

 

 

10.4

 

If the dispute between the Parties cannot be resolved, it shall be resolved in
court proceedings as provided under applicable law.

 

 

 

10.5

 

The matters not directly reflected in this Agreement, but having relevance to
its subject matter, shall be governed by the applicable provisions of Russian
law.

 

--------------------------------------------------------------------------------


 

10.6

 

The Agreement is made in Russian in two equally binding languages.

 

 

 

10.7

 

The Agreement comes into effect as from the date of signing by the Parties.

 

 

 

11. Probation Period

 

 

 

11.1

 

The probation period under this Agreement shall be three months.

 

Employer:

 

Employee:

 

 

 


REPRESENTATIVE OFFICE OF CTC MEDIA, INC.

 

Anna Valerievna

 

 

/s/ S.A. Gikalo

S.A. Gikalo

/s/ A.V. Poutko

A.V. Poutko

Seal here

 

 

 

 

--------------------------------------------------------------------------------



 


SUPPLEMENTARY AGREEMENT NO 1

to Employment Agreement No 52/OSH-06

dated November 7, 2006

 

Moscow

 

December 22, 2006


 


REPRESENTATIVE OFFICE OF CTC MEDIA, INC. (USA), HEREINAFTER REFERRED TO AS THE
“EMPLOYER”, REPRESENTED BY THE HEAD OF REPRESENTATIVE OFFICE MR. STANISLAV
ALEXANDROVICH GIKALO, ACTING PURSUANT TO THE REPRESENTATIVE OFFICE STATUE, ON
ONE SIDE AND MS. ANNA VALERIEVNA POUTKO REFERRED TO AS THE “EMPLOYEE”, ON THE
OTHER SIDE, COLLECTIVELY REFERRED TO AS THE “PARTIES” ENTERED INTO THIS
SUPPLEMENTARY AGREEMENT TO EMPLOYMENT AGREEMENT NO 52/OSH-06 DATED NOVEMBER 7,
2006 AS FOLLOWS:


 

1. Sub-section 4.1. of Section 4 Compensation of the Employment Agreement shall
be amended to read as follows:

 

“4.1. The Employer shall pay to the Employee a monthly salary in the amount of
255900 (Two hundred fifty five thousand nine hundred) rubles at such dates as
set forth in the internal policies and procedures of the Employer”.

 

2. Sub-section 8.1 of Section Social Insurance and Social Security shall be
amended to read as follows:

 

“8.1. For the duration of this Agreement the Employee shall be entitled to
medical insurance up to the amount of 400 (Four hundred) US Dollars. The
Employee may choose a more expensive medical insurance policy. If this is the
case, the difference between the price of the policy and the above amount
covered by the Employer shall be compensated by the Employee to the Employer.
The insurance company shall be as chosen in accordance with the Employer’s
policies”.

 


3. THIS SUPPLEMENTARY AGREEMENT NO 1 FORM AN INTEGRAL PART OF EMPLOYMENT
AGREEMENT NO 52/OSH-06 DATED NOVEMBER 7, 2006 AND SHALL COME INTO EFFECT AS OF
JANUARY 1, 2007.

 

4. This Supplementary Agreement No 1 is made in Moscow on December 22, 2006 in
two counterparts with one for each of the parties, both counterparts being
equally binding.

 

5. The Agreement shall remain in legal force as to its other provisions.

 

6. Details and signatures of the Parties:

 

Employer:

 

Employee:

 

 

 

Representative Office of CTC Media, Inc.

 

Anna Valerievna Poutko

 

--------------------------------------------------------------------------------


 

/s/ S.A. Gikalo

S.A. Gikalo

/s/ A.V. Poutko

A.V. Poutko

Seal here

 

 

 

 

--------------------------------------------------------------------------------



 


SUPPLEMENTARY AGREEMENT NO 2

to Employment Agreement No 52/OSH-06

dated November 7, 2006

 

Moscow

 

August 31, 2007


 


REPRESENTATIVE OFFICE OF CTC MEDIA, INC. (USA), HEREINAFTER REFERRED TO AS THE
“EMPLOYER”, REPRESENTED BY THE HEAD OF REPRESENTATIVE OFFICE MR. STANISLAV
ALEXANDROVICH GIKALO, ACTING PURSUANT TO THE REPRESENTATIVE OFFICE STATUE, ON
ONE SIDE AND MS. ANNA VALERIEVNA POUTKO REFERRED TO AS THE “EMPLOYEE”, ON THE
OTHER SIDE, COLLECTIVELY REFERRED TO AS THE “PARTIES” ENTERED THIS SUPPLEMENTARY
AGREEMENT TO EMPLOYMENT AGREEMENT NO 52/OSH-06 DATED NOVEMBER 7, 2006 AS
FOLLOWS:


 

1.  Sub-section 4.1. of Section 4 Compensation of the Employment Agreement shall
be amended to read as follows:

 

“4.1. The Employer shall pay to the Employee a monthly salary in the amount of
295000 (Two hundred ninety five thousand) rubles at such dates as set forth in
the internal policies and procedures of the Employer”.

 

2. This Supplementary Agreement No 2 form an integral part of Employment
Agreement No 52/OSH-06 dated November 7, 2006 and shall come into effect as of
September 1, 2007.

 

3. This Supplementary Agreement No 2 is made in Moscow on August 31, 2007 in two
counterparts with one for each of the parties, both counterparts being equally
binding.

 

4. The Agreement shall remain in legal force as to its other provisions

 

5. Details and signatures of the Parties:

 

Employer:

 

Employee:

 

 

 

Representative Office of CTC Media, Inc.

 

Anna Valerievna Poutko

 

 

/s/ S.A. Gikalo

S.A. Gikalo

/s/ A.V. Poutko

A.V. Poutko

Seal here

 

 

 

 

--------------------------------------------------------------------------------


 


SUPPLEMENTARY AGREEMENT NO 3

to Employment Agreement No 52/OSH-06

dated November 7, 2006

 

Moscow

 

December 17, 2007

 

Representative Office of CTC Media, Inc. (USA), hereinafter referred to as the
“Employer”, represented by the Head of Representative Office Mr. Stanislav
Alexandrovich Gikalo, acting pursuant to the Representative Office Statue, on
one side and Ms. Anna Valerievna Poutko referred to as the “Employee”, on the
other side, collectively referred to as the “Parties” entered into this
Supplementary Agreement to Employment Agreement No 52/OSH-06 dated November 7,
2006 as follows:

 

1. Sub-section 4.4. of Section 4 Compensation of the Employment Agreement shall
be amended to read as follows:

 

“4.4. Bonus for the year 2007 shall be paid in the amount of 708000 (Seven
hundred and eight thousand) rubles at such date as set forth in the internal
policies and procedures of the Employer”.

 

2. This Supplementary Agreement No 2 form an integral part of Employment
Agreement No 52/OSH-06 dated November 7, 2006 and shall come into effect as of
December 17, 2007.

 

3. This Supplementary Agreement No 3 is made in Moscow on December 17, 2007 in
two counterparts with one for each of the parties, both counterparts being
equally binding.

 

4. The Agreement shall remain in legal force as to its other provisions

 

5. Details and signatures of the Parties:

 

Employer:

 

Employee:

 

 

 

Representative Office of CTC Media, Inc.

 

Anna Valerievna Poutko

 

 

/s/ S.A. Gikalo

S.A. Gikalo

/s/ A.V. Poutko

A.V. Poutko

Seal here

 

 

 

 

--------------------------------------------------------------------------------



 


SUPPLEMENTARY AGREEMENT NO 4

to Employment Agreement No 52/OSH-06

dated November 7, 2006

 

Moscow

 

December 24, 2007


 


REPRESENTATIVE OFFICE OF CTC MEDIA, INC. (USA), HEREINAFTER REFERRED TO AS THE
“EMPLOYER”, REPRESENTED BY THE HEAD OF REPRESENTATIVE OFFICE MR. STANISLAV
ALEXANDROVICH GIKALO, ACTING PURSUANT TO THE REPRESENTATIVE OFFICE STATUE, ON
ONE SIDE AND MS. ANNA VALERIEVNA POUTKO REFERRED TO AS THE “EMPLOYEE”, ON THE
OTHER SIDE, COLLECTIVELY REFERRED TO AS THE “PARTIES” ENTERED INTO THIS
SUPPLEMENTARY AGREEMENT TO EMPLOYMENT AGREEMENT NO 52/OSH-06 DATED NOVEMBER 7,
2006 AS FOLLOWS:


 

1.            Sub-section 1.1. of Section 1 Subject of the Agreement of the
Employment Agreement shall be amended to read as follows:: “1.1 Subject to the
terms of this Agreement the Employer shall transfer the Employee and the
Employee agrees to work in the capacity of Chief Accounting Officer effective
January 1, 2008”.

 

2.            Sub-section 4.1. of Section 4 Compensation of the Employment
Agreement shall be amended to read as follows:

 

“4.1. The Employer shall pay to the Employee a monthly salary in the amount of
324500 (Three hundred twenty four thousand five hundred) rubles at such dates as
set forth in the internal policies and procedures of the Employer”.

 

3.            Sub-section 4.2. of Section 4 Compensation of the Employment
Agreement shall be amended to read as follows:

 

“4.2. The Employer shall pay the salary to the Employee twice a month. The dates
designated for payment are:

- 20th day of each month – 40% of the salary is to be paid;

- 5th day of the month following the current month – final settlement for the
month” .

 

Sub-section 8.1 of Section Social Insurance and Social Security shall be amended
to read as follows:

 

“8.1. For the duration of this Agreement the Employee shall be entitled to
medical insurance up to the amount of 10,500 (Ten thousand five hundred) rubles
a year. The Employee may choose a more expensive medical insurance policy. If
this is the case, the difference between the price of the policy and the above
amount covered by the Employer shall be compensated by the Employee to the
Employer. The insurance company shall be as chosen in accordance with the
Employer’s policies”

 

4.            This Supplementary Agreement No 4 form an integral part of
Employment Agreement No 52/OSH-06 dated November 7, 2006 and shall come into
effect as of January 1, 2008.

 

5.            This Supplementary Agreement No 4 is made in Moscow on
December 24, 2007 in two counterparts with one for each of the parties, both
counterparts being equally binding.

 

--------------------------------------------------------------------------------


 

6.            The Agreement shall remain in legal force as to its other
provisions.

 

7.            Details and signatures of the Parties:

 

Employer:

 

Employee:

 

 

 

Representative Office of CTC Media, Inc.

 

Anna Valerievna Poutko

 

 

/s/ S.A. Gikalo

S.A. Gikalo

/s/ A.V. Poutko

A.V. Poutko

Seal here

 

 

 

 

--------------------------------------------------------------------------------
